Citation Nr: 1617179	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  15-15 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of death of the Veteran.

2.  Entitlement to Dependency and Indemnity Compensation benefits, pursuant to 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty from July 1952 to June 1960.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2015, the appellant requested that she be allowed to testify at a hearing before a Veterans Law Judge.  However, in October 2015, she said that she no longer wanted a hearing.  As such, her request for a Board hearing is withdrawn.  See 38 C.F.R. §20.704(d) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant claims that the Veteran died as a result of exposure to ionizing radiation in service.  The Veteran died in March 2013.  His original death certificate indicates the principle cause of death was pancreatitis; there was no contributing cause listed.  Following certification of the claim to the Board, the Board received an amended death certificate, dated in October 2015, which shows a contributory cause of death as right mandibular squamous cell carcinoma.  The Veteran's exposure to ionizing radiation has been verified.  At the time of his death, he was service-connected for tinnitus, bilateral hearing loss and squamous cell carcinoma of the left helical rim (ear).

Despite the fact that most cancers are presumptive "radiogenic diseases" under VA regulations, there is no evidence of record to explain why right squamous cell carcinoma was added to the Veteran's death certificate as a contributory cause of death nearly three years after his passing.  A discharge summary in September 2012 indicates that he underwent a composite resection of the right mandibular gingiva to address the squamous cell carcinoma.  A January 2013 report indicated that he had completed his course of postoperative radiotherapy.  On March 1, 2013, he was admitted to the hospital with acute pancreatitis.  He died on March [redacted], 2013.  

At present, other than the amended death certificate, there is no probative evidence that the right squamous cell carcinoma contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death. 

With regard to the amended death certificate, VA Fast Letter 13-04 instructs adjudicators to "grant service connection for the cause of death when the death certificate shows that the service-connected disability is the principal or contributory cause of death."  Although the Fast Letter has been rescinded, its contents have been incorporated into the Live Manual.  See M21-1, IV.iii.2.A.1.B.  The Board has considered this Fast Letter and the subsequent Live Manual provision but does not find them controlling.

In this respect, sub-regulatory authorities promulgated by the Veterans Benefits Administration are not generally binding up upon the Board.  See 38 U.S.C. § 7104(c); Haas v. Peake, 525 F.3d 1168, 1196 (Fed. Cir. 2008) ("As the DVA has explained, Manual M21-1 'is an internal manual used to convey guidance to VA adjudicators.  It is not intended to establish substantive rules beyond those contained in statute and regulation.'" (quoting 72 Fed.Reg. 66,218, 66,219 (Nov. 27, 2007))).  Even if the presumption were binding upon the Board, it is not a presumption that specifies evidence of a particular strength is required to rebut it.  Ordinary evidentiary presumptions do not carry any evidentiary weight in the face of contradictory evidence.  See, e.g., Ball v. Kotter, 723 F.3d 813, 827 (7th Cir. 2013) (once evidence is introduced rebutting a presumption, "the 'bubble bursts' and the presumption vanishes").

As the appellant's DIC claim is impacted by the outcome of the cause of death claim, the DIC claim is considered inextricably intertwined with the other claim on appeal.  Therefore, a determination as to whether the appellant is entitled to DIC must be made after reaching a decision on her cause of death claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and ask her to submit evidence to explain why right squamous cell carcinoma was added to the Veteran's death certificate in October 2015, nearly three years after his death, as a contributing cause of his death.  This evidence should specifically include a statement from Dr. Landy Morales, the attending physician at the University of Tennessee Medical Center, who treated the Veteran during his final hospitalization in March 2013, and who requested that his death certificate be amended.  

(a)  Dr. Morales must provide a comprehensive explanation, supported by a detailed rationale, explaining whether the disease contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  Reference should be made to pertinent findings in the Veteran's cancer treatment records up to, and including, his terminal hospital treatment records.

(b) Notify the appellant that she may also submit any other evidence to support her claim, including statements from other physicians who treated the Veteran's right squamous cell carcinoma, to include Drs. Eric R. Carlson and J. Michael McCoy.  

(c)  Request any additional records identified by the appellant, obtaining authorization as necessary.  Any records received must be associated with the VBMS or Virtual VA e-folder.  

2.  Thereafter, and whether or not any additional evidence is received, the AOJ should consider the October 2015 amended death certificate received by the Board.

3.  After completion of the above, the AOJ should take any additional development necessary, to include consideration of obtaining a VA medical opinion on the issue of whether right mandibular squamous cell carcinoma contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death if any additional relevant information is obtained pursuant to this remand.

4.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted, the appellant and her representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


